          Case 1:09-md-02013-PAC Document 57                         Filed 09/30/10 Page 1 of 45


                                                                   USDC SDNY
 UNITED STATES DISTRICT COURT
                                                                   DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK
                                                                   ELECTRONICALLY FILED
 ------------------------------ X
                                                                   DOC #: _________________
 INSPIRED CAPITAL, LLC, and                               :
                                                                   DATE FILED: 11/26/2018
 UNITEDGARY,
 ERICA       STATES      DISTRICT COURT
                      derivatively            on          :
 SOUTHERN
 behalf      of DISTRICT
                   INSPIREDOFFOOD    NEW YORK             :
 -----------------------------------------------------------x
 SOLUTIONS,         LLC,                                  :
 In re FANNIE MAE 2008 SECURITIES                         ::          08 Civ. 7831 (PAC)
 LITIGATION                Plaintiffs,                    : :         09 MD 2013 (PAC)
                                                          ::
         -against-                                        ::     No.OPINION
                                                                        18 Civ. & ORDER
                                                                                   0712 (JFK)
 -----------------------------------------------------------x
                                                          :             OPINION     & ORDER
 CONDE NAST, an unincorporated                            :
 division of Advance Magazine                             :
 Publishers, Inc., and                                    :
 FREMANTLEMEDIA             NORTH     AMERICA,
 HONORABLE PAUL A. CROTTY, United States                  : District Judge:
 INC., a foreign corporation,                             :
                                                          :
                            Defendants. BACKGROUND        :       1

 ------------------------------ X
          The early years of this decade saw a boom in home financing which was fueled, among
APPEARANCES
 other things, by low interest rates and lax credit conditions. New lending instruments, such as
FOR PLAINTIFFS INSPIRED CAPITAL, LLC and ERICA GARY
        Scott
 subprime          Ross(high
             mortgages      Zarin,
                                 credit Esq.
                                         risk loans) and Alt-A mortgages (low-documentation loans)
        ZARIN & ASSOCIATES, P.C.
 kept the boom going. Borrowers played a role too; they took on unmanageable risks on the
FOR DEFENDANT CONDE NAST
       Cynthia
 assumption         Evans
             that the marketNeidl,   Esq. to rise and that refinancing options would always be
                            would continue
       GREENBERG TRAURIG, LLP
 available in the future. Lending discipline was lacking in the system. Mortgage originators did
FOR DEFENDANT FREMANTLEMEDIA NORTH AMERICA, INC.
       Judith
 not hold          Ann Lockhart,
          these high-risk                Esq.
                           mortgage loans.  Rather than carry the rising risk on their books, the
       CARTER LEDYARD & MILBURN LLP
       Lauren H. Bragin, Esq.
 originators sold their loans into the secondary mortgage market, often as securitized packages
       Sean Riley, Esq.
       GLASER WEIL LLP
 known as mortgage-backed securities (“MBSs”). MBS markets grew almost exponentially.
JOHN F. KEENAN, United States District Judge:
      But then the housing bubble burst. In 2006, the demand for housing dropped abruptly
      Before the Court is a motion by Defendants Conde Nast and
 and home prices began to fall. In light of the changing housing market, banks modified their
FremantleMedia North America, Inc. (“Fremantle”) to dismiss the
 lending practices and became unwilling to refinance home mortgages without refinancing.
complaint filed by Plaintiffs Inspired Capital, LLC (“Inspired”)

and
 1    Erica
   Unless        Gary
          otherwise       (“E.
                    indicated,       Gary”),
                               all references citedderivatively            and onarebehalf
                                                   as “(¶ _)” or to the “Complaint”            of Complaint,
                                                                                    to the Amended
 dated June 22, 2009. For purposes of this Motion, all allegations in the Amended Complaint are taken as true.
                                                        1

                                                            1
Inspired Food Solutions, LLC (“IFS”), for failure to state a

claim under Federal Rule of Civil Procedure 12(b)(6), comply

with the pleading requirements of Federal Rule of Civil

Procedure 9(b), and join necessary and indispensable parties.

For the reasons set forth below, Defendants’ motion is granted.

                           I.   Background

                        A. Factual Background

       For the purposes of this motion to dismiss, the facts as

alleged in the complaint are assumed to be true.

                 1. The Formation of IFS and Inspired
       Calvin Harris (“Harris”) formed IFS -- a Florida limited

liability company with its principal place of business in Miami-

Dade County, Florida -- in 2012 to develop, manufacture, and

distribute lifestyle food brands and products. (Compl. ¶ 15.)

Harris hired E. Gary and the company Davis Gary Trusted Advisors

as consultants to help raise capital from investors, including

Issa Gary (“I. Gary”) and Demetrius Walton (“Walton”). (Id. ¶

16.)    Harris explained to I. Gary and Walton that he intended to

develop a line of frozen food entrees that would be owned by IFS

but marketed and promoted by Fremantle and Conde Nast under

Conde Nast’s SELF Brand. (Id. ¶ 17.)    I. Gary and Walton decided

to invest in IFS and formed the company Inspired, a Florida

limited liability company with its principal place of business

in Miami-Dade County, Florida, to be able to do so. (Id. ¶ 18.)


                                  2
    On or about March 2013, IFS and Inspired entered into a

Memorandum of Understanding (“MOU”) pursuant to which Inspired

infused an initial $100,000 of working capital into IFS to

secure a marketing and promotion agreement with Conde Nast and

Fremantle, Conde Nast’s authorized representative. (Id. ¶ 20.)

                       2. IFS’ Operating Agreement
    On or about May 7, 2013, Inspired, Harris, and E. Gary

entered into the Florida Limited Liability Company Agreement of

Inspired Food Solutions, Inc. (the “Operating Agreement”),

pursuant to which Inspired made another capital contribution of

$500,000. (Id. ¶ 21-22.)     In return, Inspired received a fifteen

percent interest in IFS and the right to quarterly royalties and

other payments, including a $1.5 million lump sum payment on or

before December 31, 2018. (Id. ¶ 22.)    Harris made no capital

contribution to IFS but retained eighty-four percent of the

company. (Id. ¶ 22.)    E. Gary received the remaining one

percent. (Id. ¶ 23.)

    3. The License Agreement with Conde Nast and Fremantle and
            IFS’ Development of Recipes and Food Products
    After executing the Operating Agreement, Harris started

developing food recipes and spent about eight months testing and

refining them. (Id. ¶ 30.)    On March 15, 2013, he executed a

Binding Merchandising Deal Memo (“Deal Memo”) with Conde Nast

and Fremantle, which outlined the terms pursuant to which Conde

Nast would grant a license to IFS to use Conde Nast’s SELF

                                  3
trademark to produce, distribute, and promote IFS’ food products

in exchange for royalties. (Id. ¶ 31.)   In May 2013, IFS, Conde

Nast, and Fremantle executed a License Agreement (the “IFS

License Agreement”), which adopted the terms outlined in the

Deal Memo. (Id. ¶ 32.)   The IFS License Agreement also contained

a confidentiality provision prohibiting the parties from

disclosing or using each other’s confidential information.

(Compl. Ex. C § 12.8.)

              4. Harris Dissolves IFS and Forms Benevida
    Plaintiffs claim that five days after Defendants prepared a

Press Kit for their collaboration with IFS, Harris concocted a

scheme to oust Inspired and E. Gary as members of IFS.

Plaintiffs contend that Harris wanted only himself, a new

potential investor named Steve Howell (“Howell”), Conde Nast,

and Fremantle to “reap the economic benefits of IFS’ food

recipes, the food products developed with the recipes and other

IFS[] Intellectual Property and Confidential Information.”

(Compl. ¶ 40.)

    According to Plaintiffs, on or about November 26, 2013,

Harris contacted and informed Howell of an investment

opportunity relating to the frozen food products IFS developed.

(Id. ¶ 41.)   Shortly afterwards, Harris and Howell began to

devise ways to oust Inspired and E. Gary from IFS. (Id. ¶ 42.)

Their first plan was to have Howell make an offer to purchase


                                 4
Inspired’s and E. Gary’s interests in IFS, and to induce E. Gary

and Inspired into accepting the offer by claiming that IFS was

insolvent. (Id. ¶¶ 43-44.)    According to Plaintiffs, there were

two reasons why IFS was indeed still solvent:    first, Inspired

and E. Gary had agreed to secure additional financing for the

company, and, second, IFS had secured an extension for an

upcoming payment owed to Conde Nast and Fremantle that IFS had

been at risk of missing. (Id. ¶¶ 44-47.)

    Plaintiffs allege that Harris had to find an excuse to

renege on the financing agreement with Inspired and E. Gary in

order to claim insolvency. (Id. ¶ 47.)     To that end, on December

29, 2013, Harris sent them an email claiming that he had “become

very uncomfortable with being forced into signing an agreement

or agreeing to a [financing] proposal,” and, therefore, would

prefer to “present and discuss a counter-proposal.” (Id. ¶ 48.)

He forwarded them Howell’s buyout proposal the following day.

(Id. ¶ 51.)   Inspired made a counter offer, which Howell

rejected. (Id. ¶ 53.)

    Plaintiffs allege that, unable to force Inspired and E.

Gary to accept a buyout, Harris and Howell “decided they would

steal IFS’s Intellectual Property, Confidential Information, and

employees and continue doing business as usual with Conde Nast

and Fremantle.” (Id. ¶ 54.)   To enact this plan, Harris first

emailed Inspired and E. Gary to tell them that IFS was insolvent

                                 5
and was dissolved effective immediately -- an action Plaintiffs

“immediately rejected.”    (Id. ¶ 55.)   Harris then, along with

Howell, formed Benevida Foods, LLC (“Benevida”) to continue to

market and produce food products with Conde Nast and Fremantle.

(Id. ¶ 57).

          5. Conde Nast and Fremantle Contract with Benevida
       On or before January 7, 2014, Harris contacted Conde Nast’s

Vice President, John Kulhawik (“Kulhawik”), and Fremantle’s Vice

President of Consumer Products, Andrea Brent (“Brent”), “to get

support and assistance for the plan” to sell IFS’ food recipes

and products through Benevida. (Id. ¶ 59.)     He told Kulhawik and

Brent about Benevida and that he hoped to contract with Conde

Nast and Fremantle to “market and promote the sale of the IFS

food products via Benevida instead of via IFS.” (Id. ¶ 62.)

According to Plaintiffs, “Kulhawik and Brent knew that IFS and

not Benevida owned the IFS food recipes and food products and

that Benevida did not have the right to use the IFS food recipes

and to see the IFS food products.” (Id. ¶ 63.)     Rather than

reject Harris’s offer on this ground, however, Defendants agreed

to help Harris and Howell sell the IFS food products. (Id. ¶

64.)

       Plaintiffs contend that Kulhawik and Brent concealed Conde

Nast and Fremantle’s role in Harris and Howell’s plan.

According to Plaintiffs, neither Kulhawik, Brent, or Fremantle’s


                                  6
in house counsel, informed IFS, or requested Harris inform IFS,

of Benevida’s intentions to sell the IFS food products. (Id. ¶¶

65-75.)

    On January 13, 2014, Kulhawik emailed Harris a letter

immediately terminating the IFS License Agreement and IFS’

ability to distribute its food products under Conde Nast’s SELF

trademark. (Id. ¶ 77.)   In his email, Kulhawik made no mention

to Inspired or E. Gary “that he knew of and had agreed to have

Conde Nast and Fremantle help Harris and Howell with their plan

to have Benevida deviously sell the food products developed with

IFS’s recipes created with the monies Inspired infused into

IFS.”     (Id. ¶ 78.)

    Two days after sending the termination email, Kulhawik

emailed Harris at his personal e-mail address to inform him that

“Conde Nast was on board with working with Benevida while the

legal issues regarding IFS were worked out and that Conde Nast

and Fremantle would continue preparing the public relations

campaign and the sales launch of the food products, albeit under

Benevida’s and not IFS’s name.” (Id. ¶ 79.)   On January 31,

2014, Conde Nast and Fremantle entered into a License Agreement

with Benevida substantially similar to the IFS License

Agreement. (Id. ¶ 62.)

    In January 2014, Benevida began selling food products,

which, according to Plaintiffs, were “developed and owned by

                                 7
IFS,” and “continued illicitly using IFS’s Intellectual Property

and Confidential information, including food recipes, meals,

product packaging, product label approvals, commercial marketing

materials, and supplier and client lists.” (Id. ¶ 85.)

Plaintiffs allege that Harris, who is not named as a defendant,

materially breached IFS’ Operating Agreement by “(1)

unilaterally attempting to terminate the Operating Agreement and

to improperly dissolve IFS; (2) stealing and intentionally

misusing IFS’s Intellectual Property, Confidential Information,

and employees without IFS’s written consent; (3) forming,

working for and causing Benevida to compete against IFS; and (6)

[sic] usurping business opportunities of IFS for his and the

benefit of the others besides Inspired and Gary.” (Id.    ¶ 86.)

Plaintiffs also allege that Harris, as the CEO of Inspired,

“owed fiduciary duties and common-law and statutory duties . . .

of loyalty, care and good faith to IFS and its members,

including, but not limited to the duties to (1) further IFS’s

interests; (2) not compete with IFS; (3) not disclose, steal and

wrongly misuse IFS’s Intellectual Property and Confidential

Information; (4) not divest IFS’s business for his or the

benefit of others; and (5) not usurp business opportunities of

IFS for his or the benefit of others.” (Id. ¶ 87.)




                                8
                       B. Procedural History
    On March 3, 2014, Plaintiffs sued Harris, Howell and

Benevida in Eleventh Judicial Circuit of Florida. (Neidl. Decl.

Ex. 3 at 14 (May 23, 2018), ECF No. 27-3.)     On March 13, 2014,

Plaintiffs filed an emergency motion for a temporary injunction,

which the Florida court granted. (Compl. Ex. K at 1-4.)      On

August 30, 2016, the Florida court granted Plaintiffs’ motion to

file an amended complaint, which asserted breach of contract and

fiduciary duty claims against Harris.   (Neidl. Decl. Ex. 6 at

15-19 (May 23, 2018), ECF No. 27-6.)    It also asserted aiding

and abetting breach of fiduciary duty, civil conspiracy, and

misappropriation of trade secrets claims against Conde Nast and

Fremantle.   (Id. at 22-23, 27-28, 30-31).     On February 11, 2017,

the Florida court granted a motion to dismiss brought by Conde

Nast and Fremantle based on the forum selection clause in the

License Agreement. (Neidl Decl. Ex. 7 at 3-4 (May 23, 2018), ECF

No. 27-7.)

    On January 26, 2018, Plaintiffs brought the instant action

against Conde Nast and Fremantle asserting six causes of action

against Defendants:   (1) breach of contract, (2) aiding and

abetting breach of fiduciary duty, (3) fraudulent concealment,

(4) aiding and abetting fraud, (5) conspiracy to commit fraud,

and (6) misappropriation of trade secrets.




                                9
                             II.    Discussion

                             A. Legal Standard

    To survive a motion to dismiss under Rule 12(b)(6), a

complaint must contain “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007).     A claim is plausible “when the plaintiff

pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the

misconduct alleged.” Matson v. Bd. of Educ., 631 F.3d 57, 63 (2d

Cir. 2011).   In determining the adequacy of the complaint, the

Court may consider any document attached to the complaint as an

exhibit or incorporated in the complaint by reference, as well

as documents which are integral to the complaint. Int’l

Audiotext Network, Inc. v. AT&T Co., 62 F.3d 69, 72 (2d Cir.

1995) (per curiam).     On a motion to dismiss, the Court must

accept the factual allegations in the complaint as true and draw

reasonable inferences in the plaintiff’s favor. Tsirelman v.

Daines, 794 F.3d 310, 313 (2d Cir. 2015).        In addition, the

Court “should resolve any contractual ambiguities in favor of

the plaintiff.” Subaru Distributors Corp. v. Subaru of Am.,

Inc., 425 F.3d 119, 122 (2d Cir. 2005).

                                   B. Analysis

    Plaintiffs have failed to plausibly allege any sustainable

cause of action.   As a result, this Court declines to address

                                    10
Defendants’ argument that Plaintiffs have failed to plead

ownership rights over the food products and recipes that Harris

and IFS developed pursuant to the IFS License Agreement. (Defs.’

Mem. of Law in Supp. of Motion to Dismiss the Compl. at 8 (May

23, 2018), ECF No. 28 [hereinafter “Mem.”].)    Instead, this

Court will address the merits of each of Plaintiff’s individual

causes of actions as if they had plausibly alleged ownership

over IFS’ food products and recipes.    Additionally, this Court

declines to address whether Plaintiffs were required to join

necessary parties under Federal Rule of Civil Procedure 19.

         1. Plaintiffs Have Failed to Allege Breach of Contract
    Under New York law, to make out a prima facie case of

breach of contract, “a complaint need only allege (1) the

existence of an agreement, (2) adequate performance of the

contract by the plaintiff, (3) breach of contract by the

defendant, and (4) damages.” Harsco Corp. v. Segui, 91 F.3d 337,

348 (2d Cir. 1996).

    The IFS License Agreement prohibits each signer from

disclosing “certain information relating to business and

operations of the other which each acquires, learns or has

learned during or prior to the Term from the other which is not

commonly or currently known in the marketplace.” (Compl. Ex. C §

12.8).    The Complaint alleges that Defendants violated this

provision when “[r]ather than distance [themselves] from the

                                 11
fraudulent scheme devised by Harris and Howell, Conde Nast and

Fremantle acquiesced and decided to participate in the scheme,

by, inter alia, entering into the Benevida License Agreement,

which allowed Benevida to improperly misuse IFS’s Intellectual

Property and Confidential Information.” (Compl. ¶ 95.)

    Defendants argue that Plaintiffs have failed to adequately

allege that Defendants breached the IFS License Agreement

because all Plaintiffs have alleged is that Harris, Howell and

Benevida stole IFS’ confidential information, not Conde Nast or

Fremantle. (Mem. at 13.)   According to Defendants, Plaintiffs

have, at most, alleged that “Conde Nast merely ‘allowed’

Benevida to misuse IFS’s information by entering into the

Benevida License Agreement.” (Mem. at 14.)

    Plaintiffs respond that their factual pleadings are

sufficient for this Court to draw the reasonable inference that

Defendants breached the IFS License Agreement because the

complaint alleges that (1) “during their interactions with IFS,

Defendants acquired intimate knowledge about IFS’s confidential

business plans, including its plans to market frozen food

products under Conde Nast’s ‘SELF’ brand, as well as the

confidential terms of their License Agreement with IFS, which

reflected the financial structure that IFS had negotiated based

on its own projections for the project,” and (2) “Defendants

disregarded [Section 12.8] and breached the same when they used

                                12
the very concept that IFS came up with -- i.e., a line of frozen

food products to be sold under the ‘SELF’ brand -- to enter into

substantially the same license agreement with a different

company, Benevida Foods, LLC.” (Opp. at 15.)

    Plaintiffs’ arguments are unavailing for two reasons.

First, the complaint does not allege that Defendants used IFS’

concept of “a line of frozen food products to be sold under the

‘SELF’ brand.”   Rather, the complaint alleges that Harris and

Howell -- not Defendants -- “formed Benevida . . . , to do the

very thing that IFS had set out to do -- distribute via the SELF

brand the food products and food recipes developed with the

money Plaintiffs infused into IFS.” (Compl. ¶ 62.)   Second, the

terms of the IFS License Agreement cannot be deemed IFS’

confidential information protectable under Section 12.8 as

Defendants negotiated the terms of the IFS License Agreement and

did not “acquire” or “learn” them.   Therefore, those terms

cannot be considered IFS’ confidential information. (Compl. Ex.

C § 12.8; see also Reply Mem. of Law in Supp. of Defs.’ Mot. to

Dismiss at 5 (May 23, 2018), ECF No. 32 [hereinafter “Reply”].)

        2. Plaintiffs Have Failed to Allege Any Fraud Claim
    Plaintiffs allege a fraudulent concealment claim, an aiding

and abetting fraud claim, and a conspiracy to commit fraud claim

against Defendants, which the parties agree are governed by New

York law. (See Mem. at 14; Opp. at 16 n. 8 (citing New York

                                13
law).)   In addition to complying with Federal Rule of Civil

Procedure 12(b)(6), these claims must also comply with the

heightened pleading requirement of Federal Rule of Civil

Procedure 9(b).

                     a. Fraudulent Concealment
    Under New York law, a fraudulent concealment claim has five

elements: “a relationship between the contracting parties that

creates a duty to disclose, knowledge of the material facts by

the party bound to disclose, scienter, reliance, and damage.”

Aetna Cas. & Sur. Co. v. Aniero Concrete Co., 404 F.3d 566, 582

(2d Cir. 2005).   To comply with Rule 9(b) and plead a fraudulent

concealment claim with sufficient particularity, a plaintiff

must, in addition to pleading the elements, allege: “(1) what

the omissions were; (2) the person responsible for the failure

to disclose; (3) the context of the omissions and the manner in

which they misled the plaintiff; and (4) what the defendant

obtained through the fraud.” Manhattan Motorcars, Inc. v.

Automobili Lamborghini, S.p.A., 244 F.R.D. 204, 213 (S.D.N.Y.

2007); accord Manela v. Gottlieb, 784 F. Supp. 84, 87 (S.D.N.Y.

1992).

    Plaintiffs have failed to allege what Conde Nast and

Fremantle obtained by failing to disclose to IFS’ members that

Harris had started Benevida.   Specifically, Plaintiffs have

failed to identify what financial gain Defendants obtained by


                                14
switching from IFS to Benevida; indeed, according to the

Complaint, Defendants would have received royalties from IFS had

IFS launched the food products. (Id. ¶ 33.)     The complaint

contains no allegations that the profits from partnering with

Benevida would have been any greater than the royalties

Defendants would have received from IFS.    Plaintiffs try to

compensate for this failure by arguing that, by partnering with

Benevida, Defendants were able to assert a claim for ownership

over the food products. (Opp. at 18.)    This allegation, however,

fails to appear in the complaint and, therefore, cannot be

considered now. See Feldman v. Sanders Legal Grp., 914 F. Supp.

2d 595, 600 (S.D.N.Y. 2012) (declining to consider arguments

“based on facts and theories that are not in the Complaint”).

    Even if Plaintiffs had complied with Rule 9(b), their

fraudulent concealment claim still fails because they have not

adequately pleaded damages.   “New York law awards only ‘out-of-

pocket’ expenses in fraud cases, entitling plaintiffs to damages

solely for their actual pecuniary losses.” Kregos v. Associated

Press, 3 F.3d 656, 665 (2d Cir. 1993).     Plaintiffs argue that

because of Defendants’ fraudulent concealment, “IFS was unable

to take timely protective measures to protect its property and

interest in the License Agreement.” (Opp. at 18.)    Plaintiffs

cite to their allegations in the complaint that, because

Defendants did not tell Plaintiffs about Harris and Howell’s

                                15
scheme, Plaintiffs “continued doing business as usual,

including, but not limited to, (1) discussing the upcoming sales

launch with suppliers and making sure the suppliers were fully

prepared to ship the food products, and (2) securing capital to

ensure IFS’s success in selling the food products.” (Compl. ¶

116; see also Opp. at 18-19.)   These allegations do not

demonstrate any “actual pecuniary losses” incurred by

Plaintiffs.   Consequently, Plaintiffs have failed to plead the

damages element necessary to establish liability for fraudulent

concealment. See Marc J. Bern & Partners LLP v. U.S. Legal

Support, Inc., No. 17 CIV. 6771 (ER), 2018 WL 2943784, at *4

(S.D.N.Y. June 11, 2018) (stating that a plaintiff’s fraud claim

would likely fail at the motion to dismiss stage because at “no

point in the Complaint does Plaintiff explicitly state that

Plaintiff incurred losses resulting from [the fraudulent]

misrepresentations”).

   b. Aiding and Abetting Fraud and Conspiracy to Commit Fraud
    To plead both aiding and abetting fraud and conspiracy to

commit fraud, a defendant must first establish the existence of

a fraud by alleging “(1) a misrepresentation or a material

omission of fact which was false and known to be false by

defendant, (2) made for the purpose of inducing the other party

to rely upon it, (3) justifiable reliance of the other party on

the misrepresentation or material omission, and (4) injury.”


                                16
Premium Mortg. Corp. v. Equifax, Inc., 583 F.3d 103, 108 (2d

Cir. 2009) (quoting Lama Holding v. Smith Barney, Inc., 88

N.Y.2d 413, 424 (N.Y. 1996) (internal alterations omitted)).

     Plaintiffs argue that they have sufficiently alleged the

underlying fraud in their aiding and abetting and conspiracy to

commit fraud claims because they alleged that “despite being

bound by a fiduciary duty towards IFS, Harris acted against its

interests, concealing that he had formed Benevida with an

objective directly antagonistic to IFS -- i.e., replace IFS in a

license agreement with Defendants.” (Opp. at 19.)   Plaintiffs

have failed, however, to allege the second and third elements of

the underlying fraud.   First, they have not alleged any specific

communications where Harris omitted material information for the

purposes of inducing Plaintiffs’ reliance.   Second, nowhere in

the complaint do Plaintiffs allege how Harris’s omission

regarding the founding of Benevida induced Plaintiffs’ reliance

in any way.   Without these allegations, Plaintiffs have failed

to allege the underlying fraud necessary to sustain their aiding

and abetting fraud and conspiracy to commit fraud claims.

Premium Mortg. Corp., 583 F.3d at 108.

   3. Plaintiffs Aiding and Abetting Breach of Fiduciary Claim is
                                Untimely
     An aiding and abetting breach of fiduciary duty is time

barred when the underlying breach of fiduciary duty is time



                                17
barred. Ackerman v. Nat'l Prop. Analysts, Inc., 887 F. Supp.

494, 508 (S.D.N.Y. 1992); see also Ferring B.V. v. Allergan,

Inc., 932 F. Supp. 2d 493, 507 (S.D.N.Y. 2013) (“The applicable

limitations period for an aiding and abetting claim is the same

as for the underlying violation, which in this case is an

alleged breach of fiduciary duties.”).   A breach of fiduciary

duty claim has a three year statute of limitations, which

accrues when “the fiduciary openly repudiates his or her

obligation—i.e., once damages are sustained.” Lebedev v.

Blavatnik, 144 A.D.3d 24, 28 (N.Y. App. Div. 2016); see also

N.Y. C.P.L.R. § 214.

    According to the complaint, the underlying breach of

fiduciary duty accrued no later than January 2014 when

“[b]lessed with Conde Nast’s and Fremantle’s approval and

support and the Benevida License Agreement,” Harris, Howell, and

Benevida “began selling the food products developed and owned by

IFS,” and “began and continued illicitly using IFS’s

Intellectual Property and Confidential information, including

food recipes, meals, product packaging, product label approvals,

commercial marketing materials, [and] supplier and client

lists.” (Compl. ¶ 85.)   This action was first brought on January

26, 2018, over three years after the latest date Plaintiffs’

claim could have accrued.   Therefore, Plaintiffs’ aiding and

abetting breach of fiduciary claim is time barred.

                                18
    Plaintiffs argue their aiding and abetting breach of

fiduciary claim is not time barred because under C.P.L.R.

205(a), New York’s savings statute, they had six months after

the termination of their prior action in Florida state court to

bring suit in this Court. (Opp. at 20-21.)   This argument fails

because, as numerous courts have held, “actions commenced

outside of New York are not considered ‘prior actions’ for

purposes of triggering § 205(a).” Midwest Mem'l Grp., LLC v.

Int'l Fund Servs. (Ireland) Ltd., No. 10 CIV. 8660 PAC, 2011 WL

4916407, at *6 (S.D.N.Y. Oct. 17, 2011) (collecting cases); see

also Deadco Petroleum v. Trafigura AG, 151 A.D.3d 547, 547 (N.Y.

App. Div.), leave to appeal denied sub nom. Petroleum v.

Trafigura AG, 30 N.Y.3d 907 (2017) (“While the California action

was timely commenced, the tolling provision of CPLR 205(a) does

not avail plaintiff, because an out-of-state action is not a

‘prior action’ within the meaning of that provision.”).

Therefore, the termination of Plaintiffs’ action in Florida does

not toll the statute of limitations in this case.

    Plaintiffs further argue that their claim is not time

barred becaues “Benevida’s contractual relationship with

Defendants, and Harris’s fiduciary duty breaches against IFS

thereunder, continued until at least April of 2015,” and,

consequently, “under the continuing wrong doctrine, the claim

cannot be dismissed as untimely.” (Opp. at 21.)

                               19
       In tort cases, a “cause of action accrues . . . at the time

that the wrongful act first injured plaintiff and it does not

change as a result of ‘continuing consequential damages.’” Henry

v. Bank of Am., 147 A.D.3d 599, 601, 48 N.Y.S.3d 67 (N.Y. App.

Div. 2017).   The continuous wrong doctrine provides an exception

to this rule and “serves to toll the running of a period of

limitations to the date of the commission of the last wrongful

act.” Id. (quoting Selkirk v. State of N.Y., 249 A.D.2d 818, 819

(N.Y. App. Div. 1998)).

       Here, Harris’s alleged breaches of fiduciary duty are

predicated on (1) his purported unilateral attempt to terminate

the IFS Operating Agreement and to improperly dissolve IFS; (2)

his purported stealing and intentional misuse of IFS’

intellectual property, confidential information, and employees

without IFS’ written consent; (3) his forming, working for, and

causing Benevida to compete against IFS; and (4) his usurping of

business opportunities belonging to IFS.    All of this conduct

occurred between December 2013 and January 2014, when Harris

created Benevida and began selling food products. (Compl. ¶¶ 54-

57.)   Any continued illicit use of Plaintiffs’ intellectual

property and confidential information after January 2014 can




                                 20
only be considered “continuing consequential damage” and cannot

be used to toll the statute of limitations.1

    4. Plaintiffs Failed to Allege Defendants’ Misappropriation of
                              Trade Secrets
      To establish liability for misappropriation of a trade

secret under New York law, “a plaintiff must prove that it

possessed a trade secret and that defendants used or are using

the trade secret in breach of an agreement, confidence, or duty,

or as a result of discovery by improper means.” Deutsche Bank

Sec., Inc. v. Rhodes, 578 F. Supp. 2d 652, 664–65 (S.D.N.Y.

2008).   A trade secret is “any formula, pattern, device or

compilation of information which is used in one's business, and

which gives him an opportunity to obtain an advantage over

competitors who do not know or use it.” Ashland Mgmt. Inc. v.

Janien, 82 N.Y.2d 395, 407 (1993) (citations omitted).   In

determining whether a trade secret exists, New York courts

consider the following factors:    “(1) the extent to which the

information is known outside of his business; (2) the extent to



1 Plaintiffs’ reliance on Palmeri v. Willkie Farr & Gallagher
LLP, 156 A.D.3d 564 (N.Y. App. Div. 2017), is misplaced. There,
the plaintiff, a former client of a law firm, alleged numerous,
distinct breaches of the fiduciary duty of loyalty by that law
firm when it represented an adverse party in a court proceeding.
Palmeri, 156 A.D.3d at 568. Thus, the New York court could
conclude that while some of the conduct may have been time
barred, “the continuing wrong doctrine toll[ed] the limitation
period until the date of the commission of the last wrongful
act.” Id. Here, however, all the distinct wrongs are alleged to
have occurred before the limitations period.
                                  21
which it is known by employees and others involved in his

business; (3) the extent of measures taken by him to guard the

secrecy of the information; (4) the value of the information to

him and to his competitors; (5) the amount of effort or money

expended by him in developing the information; [and] (6) the

ease or difficulty with which the information could be properly

acquired or duplicated by others.” Integrated Cash Mgmt. Servs.,

Inc. v. Digital Transactions, Inc., 920 F.2d 171, 173 (2d Cir.

1990).

       Plaintiffs’ misappropriation claim fails because Plaintiffs

have failed to adequately allege the existence of a trade

secret.    Plaintiffs have generally alleged that their protected

trade secrets are the IFS “food recipes” and “knowhow.” (See

e.g., Compl. ¶¶ 2, 40; see also Opp. at 23.)    General “knowhow”

is not a “formula, pattern, device or compilation of

information” and, therefore, cannot be considered a trade

secret. Ashland, 82 N.Y.2d at 407.    Although food recipes may be

trade secrets, Plaintiffs have failed to allege factors such as:

(1) how IFS’ food recipes provided them with any sort of

commercial advantage; (2) the extent to which IFS took measures

to guard its food recipes; (3) the value of the food recipes to

IFS; and (4) the difficulty with which others could duplicate

IFS’ recipes. Integrated Cash Mgmt. Servs., Inc., 920 F.2d at

173.   Without these allegations, Plaintiffs have not alleged

                                 22
enough to establish the existence of a trade secret. See e.g.,

Reva Capital Markets LLC v. Northend Energy Ltd., 49 Misc. 3d

1219(A) (N.Y. Sup. Ct. 2015) (“Reva fails to allege that it took

steps to guard the secrecy of any material it disclosed. The

pleading also fails to allege the value of the information to

its business, or how it gives Reva an edge over its competitors.

In short, Reva fails to allege a protectable trade secret.”).

                       III. Leave to Amend

    Rule 15 of the Federal Rules of Civil Procedure instructs

courts to “freely give leave” to amend “when justice so

requires.” Fed. R. Civ. P. 15(a)(2).     Amendment is not

warranted, however, “absent some indication as to what [a

plaintiff] might add to [its] complaint in order to make it

viable.” Shemian v. Research In Motion Ltd., 570 F. App’x 32, 37

(2d Cir. 2014) (quoting Horoshko v. Citibank, N.A., 373 F.3d

248, 249 (2d Cir. 2004)).

    Accordingly, should Plaintiff wish to amend its complaint,

it must demonstrate (1) how it will cure the deficiencies in its

claims by filing a proposed amended complaint and (2) that

justice requires granting leave to amend.     Such demonstration

shall be filed within 30 days of the date of this Opinion.

                            CONCLUSION
    For the reasons stated above, Conde Nast and Fremantle’s

motion to dismiss the complaint is GRANTED.     The Clerk of Court


                               23
